 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   APRIL KRUEGER, individually and on              Case No.: 3:03-cv-2496-JAH (MDD)
     behalf of all others similarly situated,
12
                      Plaintiff,                     ORDER OVERRULING
13                                                   DEFENDANTS’ OBJECTIONS
     v.                                              [DOC. NO. 330]
14
     WYETH, INC. f/k/a AMERICAN HOME
15
     PRODUCTS, a Pennsylvania corporation;
16   WYETH PHARMACEUTICALS f/k/a
     WYETH-AYERST
17
     PHARMACEUTICALS, a Pennsylvania
18   corporation; and DOES 1 through 100
     Inclusive,
19
                     Defendants.
20
21
22                                        INTRODUCTION

23         Defendants Wyeth, Inc., and Wyeth Pharmaceuticals (“Defendants”) filed a motion
24   to amend the scheduling order to reopen discovery and for permission to conduct discovery
25   of a sampling of absent class members and prescribers. Doc. No. 305. Magistrate Judge
26   Dembin denied the discovery motion and Defendants filed an objection. Doc. No. 323, 330.
27   After initial and supplemental briefing, Defendants’ objection is now before the Court. For
28   the reasons set forth below, the Court OVERRULES Defendants’ objections.

                                                 1
                                                                            3:03-cv-2496-JAH (MDD)
 1                                          BACKGROUND
 2         This consumer protection class-action lawsuit was filed in 2003. Doc. No. 1. The
 3   case was transferred to a Multi-District Litigation (“MDL”) pending in the Eastern District
 4   of Arkansas. Doc. No. 6. After limited discovery and motions practice, this action was
 5   remanded to this District from the MDL in 2007. Doc. No. 9.
 6                On March 30, 2011, this Court granted in part and denied in part Plaintiff’s
 7   class certification motion, doc. no. 108, and certified the following Class:
 8         All California consumers who purchased Wyeth’s Hormone Replacement Therapy
           products, Premarin, Prempro, and/or Premphase, for personal consumption between
 9
           January 1995 and January 2003, and were exposed to a representation from Wyeth,
10         or health care providers, or read in literature in which Wyeth advertised or provided
           to third parties to be disseminated under its brand or the third parties’ brand, that
11
           Premarin, Prempro, and/or Premphase lowered cardiovascular, Alzheimers and/or
12         dementia risk, or did not increase breast cancer risk, and do not seek personal injury
           damages resulting therefrom. (emphasis added).
13
14   Defendants objected to the inclusion of the exposure criteria in the class definition by filing
15   their Motion for Reconsideration of the Class Certification Order. Doc. No. 110-1 at 2.

16   Defendants argued that “[a]scertaining who falls within this definition would require

17   individualized inquiries of each potential class member to determine whether she saw any
18   of [the] numerous representations regarding HT and, if so, when.” Id. at 5. On July 13,
19   2011, Defendants’ motion for reconsideration of the Order granting class certification was

20   denied. Doc. No. 122. Defendants filed a petition for permission to appeal the Order

21   certifying the class and the Order denying the motion for reconsideration. The Ninth Circuit
22   denied the petition on October 18, 2011.
23         A month later, the parties filed the Joint Discovery Plan in which the Defendants

24   stated that they planned “to pursue discovery on a number of matters, including, but not

25   limited to: (3) Class members’ physicians’ views regarding Premarin, Prempro and
26   Premphrase; (4) Class members’ exposure to written or oral statements regarding the
27   potential benefits or risks of Premarin, Prempro and Premphrase; (5) Class members’
28   knowledge regarding the potential benefits or risks of Premarin, Prempro and Premphrase.

                                                   2
                                                                               3:03-cv-2496-JAH (MDD)
 1   Doc. No. 126 at 4. The discovery phase began on November 30, 2011 and was scheduled
 2   to close on June 15, 2012 pursuant to the scheduling order. Doc. Nos. 152, 130.
 3          On May 8, 2012, the parties filed a joint motion for a determination of a discovery
 4   dispute. Doc. No. 158. The dispute involved the scheduling of nine depositions of non-
 5   party witnesses, all of whom were former employees of Defendants. Id. Counsel for the
 6   witnesses sought a six-week extension through August 3, 2012. Id. The magistrate judge
 7   found good cause to extend the fact discovery deadline to July 20, 2012, “for the sole
 8   purpose of taking the depositions of the nine persons identified in the joint motion.” Doc.
 9   No. 159. At that time, the magistrate judge ruled:
10          No other fact discovery is authorized beyond June 15, 2012. To the extent that any
            of these depositions would cause Plaintiff to exceed the ten-deposition limit of Rule
11
            30, Plaintiff must obtain a stipulation from Defendants or seek leave of Court as
12          required. (emphasis added).
13   Id. at 2
14          On May 16, 2012, Plaintiff filed a motion for leave to take fourteen additional
15   depositions. Doc. No. 160. Defendants opposed Plaintiff’s motion but offered to stipulate

16   to five additional depositions. See Doc. No. 162. The magistrate judge found that
17   Defendants’ proffered stipulation was reasonable and allowed Plaintiff a total of fifteen
18   depositions. Doc. No. 163 at 3. However, the court emphasized that discovery deadlines
19   would remain unchanged; with a fact discovery deadline of July 20, 2012 and an expert

20   discovery deadline of August 10, 2012. Id.
21          At the conclusion of discovery and after denying Defendants’ initial motions for
22   summary judgment and to decertify the class, this Court invited both parties to file
23   supplemental briefs addressing whether to amend the class definition considering the issue
24   of ascertainability. Doc. No. 274 at 2.
25          In the October 7, 2015 Order on the supplemental briefs, this Court deleted the
26   exposure requirement from the class definition, doc. no. 295, concluding that it is not
27   necessary to reference exposure in the class definition where, as here, the Court had already
28   drawn the certification-stage class-wide inference of reliance. In doing so, the Court found
                                                  3
                                                                              3:03-cv-2496-JAH (MDD)
 1   that there was sufficient evidence that Defendants employed a massive, systematic
 2   advertising campaign during the class period for a fact-finder to conclude that HRT users
 3   and prescribing physicians were exposed to the alleged misrepresentations. The Court
 4   adopted Plaintiff’s suggested class definition and amended the definition to include:
 5         All California consumers who purchased Wyeth’s Hormone Replacement Therapy
           products, Premarin, Prempro, and/or Premphase, or personal consumption between
 6
           January 1995 and January 2003, and who do not seek personal injury damages
 7         resulting therefrom.
 8         A case management conference was held on December 11, 2015 and the magistrate
 9   judge set a briefing schedule on Defendant’s request for discovery of absentee class
10   members. Doc. No. 304. On January 8, 2016, Defendants filed the motion seeking to
11   amend the scheduling order and for absent class member discovery. Doc. No. 305. The
12   motion was fully briefed by the parties. See Doc. Nos. 306, 308, 312. Defendants argued
13   “the removal of the exposure requirement dramatically changed the class definition, and
14   the Court imposed a presumption of exposure that did not exist before.” Doc. No. 312.
15   Defendants sought permission to conduct limited surveys and depositions from a sampling
16   of absent class members and their prescribers to determine: (1) whether absent class
17   members were exposed to the alleged misrepresentations, (2) the degree of exposure, and
18   (3) the effect of that exposure on individual class members’ decisions to purchase the
19   hormone therapy medication. Id. at 25. In addition, Defendants argued that discovery is
20   highly relevant, and necessary to present their defense that individual class members cannot
21   prove an injury or harm if they were not exposed to any alleged misrepresentation –
22   elements required for both Article III standing and liability under California consumer
23   protection laws. Doc. No. 305-1 at 8.
24         On April 4, 2016, the magistrate judge issued an order denying Defendants’ motion
25   to reopen discovery. The magistrate judge found:
26         Defendants… failed to show good cause for amending the Scheduling Order…[T]he
27         2015 Order did not shift the burden of proof to Defendants on any elements or Article
           III standing, nor did it enlarge the Class in any way that deprives Defendants of the
28         right to present any defense. Further, Defendants have not shown good cause
                                                  4
                                                                             3:03-cv-2496-JAH (MDD)
 1         because they were aware of the facts and theories supporting their request for
           discovery of absent class members’ exposure both before and during the discovery
 2
           period. Their failure to pursue this discovery while discovery was open despite
 3         knowledge of the supposed need precludes a finding of diligence.
 4   Doc. No. 323 at 13.
 5         Defendants filed a timely objection. Doc. No. 330. While awaiting a ruling on the
 6   objection, Defendants filed a motion for summary judgment, doc. no. 341, incorporating
 7   the argument that Plaintiff’s had not produced evidence of injury or reliance by class
 8   members on the alleged misrepresentations and omissions. The Court issued an order
 9   granting in part and denying in part Defendants’ motion for summary judgment. Doc. No.
10   382. Thereafter, upon Defendants’ request, the Court allowed the parties to submit
11   supplemental briefing on Defendant’s objection to the discovery order. Doc. Nos. 389, 390.
12   The objection is now before the Court.
13                                       LEGAL STANDARD
14         A magistrate judge’s ruling on a non-dispositive motion will be upheld unless it is
15   “clearly erroneous or contrary to law.” Fed.R.Civ.P. 72(a); 28 U.S.C. § 636(b)(1)(A). The
16   “clearly erroneous” standard applies to the magistrate judge’s factual determinations and
17   discretionary decisions. Computer Economics, Inc. v. Gartner Group, Inc., 50 F.Supp.2d
18   980, 983 (S.D.Cal.1999). Under this standard, the district court gives significant deference
19   to the magistrate judge’s ruling, and only overturns that ruling upon a “definite and firm

20   conviction that a mistake has been committed.” Concrete Pipe & Prods. v. Constr.

21   Laborers Pension Trust, 508 U.S. 602, 623 (1993). The “contrary to law” standard applies
22   to a magistrate judge’s purely legal determinations.      Computer Economics, Inc., 50
23   F.Supp.2d at 983. “An order is contrary to law when it fails to apply or misapplies relevant

24   statutes, case law, or rules of procedure.” Jadwin v. County of Kern, 767 F.Supp.2d 1069,

25   1110-11 (E.D. Cal. 2011) (citing DeFazio v. Wallis, 459 F.Supp.2d 159, 163 (E.D.N.Y.
26   2006)).
27         A motion to amend the scheduling order to reopen discovery will be granted for good
28   cause. Fed. R. Civ. P. 16(b)(4). “The good cause standard requires the ‘party seeking relief

                                                  5
                                                                             3:03-cv-2496-JAH (MDD)
 1   to show that the deadlines cannot reasonably be met despite the diligence of the party
 2   needing the extension.’ ” S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA,
 3   315 F.3d 533, 535 (5th Cir. 2003)(citing 6A Charles Alan Wright et al., Federal Practice
 4   and Procedure § 1522.1 (2d ed. 1990)). Good cause exists only when a party is unable to
 5   comply with a deadline due to unforeseeable, unusual or unavoidable circumstances
 6   beyond a party’s control and the party was diligent in seeking the amendment. See Coleman
 7   v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). The inquiry focuses on the
 8   moving party’s reasons for seeking modification. Johnson v. Mammoth Recreations, Inc.,
 9   975 F.2d 604, 609 (9th Cir. 1992). “Moreover, carelessness is not compatible with a finding
10   of diligence and offers no reason for a grant of relief.” Id.
11                                               DISCUSSION
12         The Court first reviews Defendants’ reasons for seeking the modification. Wyeth
13   initially objected to the magistrate judge’s order denying the motion to reopen discovery
14   and argued that the evidence sought is required to rebut the “presumption or inference of
15   exposure” and thus class-wide reliance on the misrepresentations. In Defendants’ initial
16   written objection to the order, they argue that:
17         Before the October Order, the class consisted only of consumers who were exposed
           to alleged misrepresentations by Wyeth, and it was clear that Plaintiff bore the
18
           burden of proving that class members were exposed to an alleged misrepresentation
19         as an element of their UCL and CLRA claims. The October Order eliminated any
           reference to exposure in the class definition, and in doing so set up a presumption -
20
           at least for purposes of class certification - that every woman who purchased
21         Premarin, Prempro, or Premphase during the class period was exposed to the alleged
           misrepresentations.
22
23   Doc. No. 330-1 at 7. Wyeth argued that it must proceed on developing its defense on the
24   assumption that this Court has shifted the burden from Plaintiff to Defendant. In developing
25   its defense, Defendants’ seek to show “whether and to what extent class members were
26   actually exposed to alleged misrepresentations.” Id. at 8.
27      In their supplemental briefs, filed after this Court’s ruling on the motion for summary
28   judgment, Defendants slightly modify their position. Defendants now argue that absent

                                                    6
                                                                             3:03-cv-2496-JAH (MDD)
 1   class-member and prescriber discovery is necessary to rebut a “presumption of class-wide
 2   reliance” permissible at trial presuming Plaintiff meets her burden of proof as to the
 3   materiality of the alleged misstatements and omissions. Defendants further argue that the
 4   magistrate judge erred in finding that Defendants did not establish good cause.
 5      A. CLRA Reliance v. UCL “As a Result of”
 6      The element of causation required under the CLRA differs from that required under the
 7   UCL.
 8      1. UCL Claim: No Proof of Reliance
 9      While California’s Proposition 64 does require the injury to be a “as a result of” the
10   unfair competition, it did not impose a “reliance” requirement. Prop. 64 §3, approved
11   Nov. 2, 2004; See Anunziato v. eMachines, Inc., 402 F. Supp. 2d 1133, 1137-1138 (C.D.
12   Cal. 2005) (discussing how a consumer may be harmed “as a result” of the falsity of a
13   representation even where there was no actual reliance). The UCL plaintiff need only prove
14   that the defendant’s business practice was unfair or fraudulent, and that plaintiff suffered
15   harm as a result of that practice. Bus. & Prof.Code, § 17204; Steroid Hormone Prod. Cases,
16   181 Cal. App. 4th 145, 157 (2010), as modified on denial of reh’g (Feb. 8, 2010). Plaintiff
17   need only show a “casual connection” between the economic injury and the alleged unfair
18   conduct to satisfy the causation prong under Bus. & Prof.Code, § 17204. Kwikset Corp. v.
19   Superior Court, 51 Cal.4th 310, 326 (2011). “[The] causal connection is broken when a
20   complaining party would suffer the same harm whether or not a defendant complied with
21   the law.” Hall v. SeaWorld Entm’t, Inc., 747 F. App’x 449, 452 (9th Cir. 2018) (quoting
22   Daro v. Super. Crt., 151 Cal. App. 4th 1079, 1099 (2007), as modified on denial of reh’g
23   (July 3, 2007)).
24      No reliance element exists under the UCL. For example, under the fraudulent prong of
25   the UCL, Plaintiff must show that members of the public are likely to be deceived by
26   Defendants’ business practice. In re Tobacco II Cases, 46 Cal.4th 298, 312, 569 -70 (2009).
27   “Actual falsehood, the perpetrator’s knowledge of falsity, and perhaps most importantly,
28   the victim’s reliance on the false statements are not required to show a violation of

                                                  7
                                                                             3:03-cv-2496-JAH (MDD)
 1   California’s UCL.” Berger v. Home Depot USA, Inc., 741 F.3d 1061, 1068 (9th Cir. 2014),
 2   abrogated by Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017). Moreover, the Plaintiff’s
 3   burden to establish the causal connection or link required between Defendant’s alleged
 4   unfair or fraudulent business practice and the injury has not changed since the issuance of
 5   this Court’s October 2015 order. The same causal connection was required in March 2011
 6   before fact discovery began and before Defendants implemented their discovery plan to
 7   pursue information involving, among other interests, “class members’ knowledge”
 8   regarding the potential benefits or risks of [their HRT]. See Doc. No. 126. Defendants made
 9   no request to extend fact discovery deadlines to achieve these goals prior to discovery
10   cutoff.
11         2. CLRA Claim: Proof of Reliance
12         The CLRA makes unlawful “unfair methods of competition and unfair or deceptive
13   acts or practices undertaken by any person in a transaction intended to result or which
14   results in the sale…of goods…to any consumer.” Civ.Code, § 1770, subd. (a); Steroid, 181
15   Cal. App. 4th at 155. The CLRA plaintiff need only prove damages and either reliance on
16   a material misrepresentation or that material facts were omitted. Id. at 157; Affiliated Ute
17   Citizens of Utah v. United States, 406 U.S. 128, 153, (1972) (Affiliated Ute). When the
18   allegations primarily involve a failure to disclose,        as opposed to an affirmative
19   misrepresentation, “positive proof of reliance is not a perquisite to recovery.” (emphasis
20   added). Affiliated Ute, 406 U.S. at 153. However, when the deceptive conduct alleged is a
21   material representation, a class-wide inference of reliance is permitted. Steroid, 181 Cal.
22   App. 4th at 157. “If the court finds that a reasonable [woman] would have relied upon the
23   alleged misrepresentations, an inference of justifiable reliance by each class member would
24   arise.” Vasquez v. Superior Court, 4 Cal. 3d 800, 814, n.9 (1971). Defendants may
25   introduce rebuttal evidence, but Plaintiff retains the burden of proof.
26         Citing Pfizer Inc. v. Super. Ct., Defendants also argue exposure to the alleged
27   misstatements is a necessary predicate for proving reliance. 105 Cal. Rptr. 3d 795, 803
28   (Cal. Ct. App. 2010). Indeed, certain prerequisites must be established – i.e. that a

                                                   8
                                                                               3:03-cv-2496-JAH (MDD)
 1   statement was made, the statement was false or misleading, defendants made the
 2   misstatement, and plaintiffs were exposed to it. Class members cannot rely on information
 3   to which they were never exposed. See Stearns v. Ticketmaster Corp., 655 F.3d 1013,
 4   1020–21 (9th Cir.2011); Mazza v. American Honda Motor Co., Inc., 666 F.3d 581, 589
 5   (9th Cir.2012). As such, the magistrate judge correctly noted that a “lack of exposure is a
 6   defense to reliance.” Doc. No. 323 at 15. However, evidence of a long-term, broadly
 7   disseminated, “common policy or practice… is evidence that the class as a whole was
 8   exposed.” Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1137 (9th Cir. 2016); see also
 9   In re Tobacco II Cases, 46 Cal. 4th 298, 328 (2009); Massachusetts Mutual Life Ins. Co.
10   v. Super. Ct. 97 Cal.App.4th 1282, 1294 (2002). Further, Plaintiff “is not required to
11   necessarily plead and prove individualized reliance on specific misrepresentations or false
12   statements” where Plaintiffs are able to prove, with sufficient evidence, that “those material
13   misrepresentations and false statements were part of an extensive and long-term advertising
14   campaign.” In re Tobacco II Cases, 46 Cal. 4th 298, 328, 207 P.3d 20, 40–41 (2009).
15   Indeed, this Court held that:
16        “[t]he evidence demonstrating Wyeth consistently made the same material
          misrepresentations during a strategically orchestrated widespread multi-year
17
          advertising campaign entitles plaintiff to an inference of reliance.
18   Krueger v. Wyeth, Inc., No. 03CV2496 JAH AJB, 2011 WL 8971449, at *11 (S.D. Cal.
19   Mar. 30, 2011).
20         Wyeth argues the Court impermissibly expanded the scope of the class by
21   implementing a “presumption of exposure.” The Court disagrees. At the class certification
22   stage, this Court found that Plaintiff presented sufficient evidence by which reliance on a
23   class-wide basis could be established without individualized proof as to each consumer.
24   Plaintiff must still present competent evidence at trial on which a fact-finder may rely to
25   find that the class as a whole was exposed to defendant’s alleged misstatements in the first
26   instance. One method by which Plaintiffs may establish class-wide exposure to the alleged
27   misrepresentations is to put forth evidence that Defendants engaged in an orchestrated,
28   widespread, multi-year advertising campaign. Defendants, of course, may introduce

                                                   9
                                                                              3:03-cv-2496-JAH (MDD)
 1   evidence to the contrary, i.e. the representations were not systematic or widespread, or that
 2   they were made during a short time period.
 3         Even if exposure is established, Plaintiff must put forth evidence of class-wide
 4   reliance as well. For Plaintiff to trigger a class-wide inference of reliance under the CLRA,
 5   Plaintiff must prove that the alleged misstatements were “material.” Steroid, 181 Cal. App.
 6   4th at 157. As the magistrate judge stated:
 7         Inferences, as a matter of law, do not shift the burden from the plaintiff (or
           prosecutor) to the defendant, because the inference is merely a factual finding the
 8
           trier-of-fact may draw from actually-established facts or evidence. Francis v.
 9         Franklin, 471 U.S. 307, 315 (1985)... An inference is not evidence itself and does
           not lessen the standard of proof…. [A] permissive inference violates the Due Process
10
           Clause only if the suggested conclusion is not one that reason and common sense
11         justify in light of the proven facts before the jury.
12   Doc. No. 323 at 17-19; See also Vasquez, 4 Cal. 3d at 814 (regardless of whether an
13   inference or a presumption of reliance arises upon proof of a material false representation,
14   defendants may introduce evidence in rebuttal.)
15         This Court issued the order discussing the relationship between materiality and the
16   class-wide inference of common reliance in March 2011– a month before the joint
17   discovery plan, over a year before the close of discovery, and almost five years before
18   Defendant’s motion to amend the scheduling order was sought. Defendants have been
19   aware since March 2011 that they needed to develop evidence to rebut the inference of
20   reliance. As Magistrate Judge Dembin noted, the 2011 Joint Discovery Plan indicates
21   Defendants’ sought discovery involving “Class members’ exposure to written and oral
22   statements,” their “knowledge relating thereto,” and “Class members’ physicians’ views”
23   regarding the potential benefits or risks of Wyeth’s HRT. See Doc. Nos. 126; 323. Despite
24   acknowledgement of the need to conduct discovery relating to class exposure, knowledge,
25   and physician’s views, Defendants did not do so prior to the fact discovery deadline. They
26   did not request additional time to do so, nor did they object to the magistrate judge’s order
27   that fact discovery would not be extended beyond June 20, 2012. Defendants only
28

                                                   10
                                                                              3:03-cv-2496-JAH (MDD)
 1   requested to extend the discovery deadlines to allow more time for the nine non-party
 2   witnesses to be produced and deposed by opposing counsel.
 3         Nothing in the Court’s 2015 and 2019 Orders changed the facts in dispute or the
 4   defenses available. Defendants may present evidence that the alleged misrepresentations
 5   or omitted facts were not material in an effort to rebut any class-wide inference of reliance
 6   established by Plaintiff at trial. However, they may only reopen discovery to do so when
 7   an unforeseeable, unusual, or unavoidable circumstance makes complying with the
 8   discovery deadline beyond their control. None of those circumstances exist here. The
 9   discovery Defendants now seek could have been obtained during the discovery period.
10   Accordingly, the Court finds no error in the magistrate judge’s determination that
11   Defendants’ “failure to pursue this discovery while discovery was open despite knowledge
12   of the supposed need precludes a finding of diligence.”
13                                             CONCLUSION
14         For the reasons set forth above, the Court finds that the magistrate judge’s order
15   denying Defendant’s motion to amend the scheduling order and reopen discovery was
16   neither clearly erroneous nor contrary to law.
17
18   Defendant’s objections are OVERRULED.
19
20   IT IS SO ORDERED.
21
22   DATED: September 30, 2019
23
                                                   _________________________________
24
                                                   HON. JOHN A. HOUSTON
25                                                 UNITED STATES DISTRICT COURT
26
27
28

                                                  11
                                                                              3:03-cv-2496-JAH (MDD)
